DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 2/23/2022 in which claims 1 and 12 were amended and claims 10, 11, 19, and 20 were cancelled.
Claims 1-9 and 12-18 remain pending and are presented for examination.
Allowable Subject Matter
Claims 1-9 and 12-18 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: the closest prior art, Peake (US 9570605 and Peake hereinafter), discloses a device, comprising: an epitaxial semiconductor layer (102) arranged on a semiconductor substrate (Fig. 4; col. 2, lines 50-59; substrate 100); a matrix of trenches (trenches 110 is formed within and trenches 112 is formed within) formed in the epitaxial layer (Figs. 4 and 5; col. 3, lines 18-20 and 43-47), the matrix of trenches comprising a first plurality of spaced apart parallel trenches (trenches 112 is formed within) and a second plurality of spaced apart parallel trenches (trenches 110 is formed within), wherein each of the first plurality of parallel trenches is orthogonal to each of the second plurality of parallel trenches (Figs. 4 and 5; col. 3, lines 18-20 and 43-47); gate electrodes (112) arranged in each of the first plurality of spaced apart parallel trenches (Figs. 4 and 5; col. 3, lines 43-47); and source electrodes (110) arranged in each of the second plurality of spaced apart parallel trenches (Figs. 4 and 5; col. 3, 
As to claim 12: the closest prior art, Peake, discloses a method of manufacturing a device (preamble is given little patentable weight as it does not give “life, meaning, and vitality” to the claim, see MPEP 2111.02), the method comprising: forming an epitaxial semiconductor layer (102) on a semiconductor substrate (Fig. 4; col. 2, lines 50-59; substrate 100); forming a matrix of trenches (trenches 110 is formed within and trenches 112 is formed within) formed in the epitaxial layer (Figs. 4 and 5; col. 3, lines 18-20 and 43-47), the matrix of trenches comprising a first plurality of spaced apart parallel trenches (trenches 112 is formed within) and a second plurality of spaced apart parallel trenches (trenches 110 is formed within), wherein each of the first plurality of parallel trenches is orthogonal to each of the second plurality of parallel trenches (Figs. 4 and 5; col. 3, lines 18-20 and 43-47); forming gate electrodes (112) in each of the first plurality of spaced apart parallel trenches (Figs. 4 and 5; col. 3, lines 43-47); and forming source electrodes (110) in each of the second plurality of spaced apart parallel trenches (Figs. 4 and 5; col. 3, lines 18-20). Where the method is a method of manufacturing a combined MOS controlled diode (MCD) and MOS transistor semiconductor device comprising: where the first plurality of spaced apart parallel trenches define a cell pitch of the MOS controlled diode and the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813